Case 15-30353        Doc 56     Filed 03/29/19     Entered 03/29/19 11:00:42          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-30353
         Christopher W Bulla

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/03/2015.

         2) The plan was confirmed on 11/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/26/2019.

         5) The case was converted on 03/26/2019.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,080.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-30353       Doc 56     Filed 03/29/19    Entered 03/29/19 11:00:42                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $43,709.97
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $43,709.97


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,253.31
     Other                                                                $363.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $6,616.31

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal       Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ADVANCE AMERICA               Unsecured         466.85        323.19           323.19        125.44         0.00
 ALLY FINANCIAL                Secured       10,356.65     10,356.65        10,356.65       8,701.38      826.02
 BECKET & LEE LLP              Unsecured      1,110.00       1,110.75         1,110.75        466.89         0.00
 BECKET & LEE LLP              Unsecured         283.00        318.95           318.95        123.80         0.00
 CAPITAL ONE AUTO FINANCE      Secured       20,939.19     20,939.19        20,939.19      17,534.48    1,678.95
 CAPITAL ONE BANK USA          Unsecured      3,420.00       3,420.76         3,420.76      1,437.87         0.00
 CAPITAL ONE BANK USA          Unsecured         393.00        393.55           393.55        152.76         0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA         146.03           146.03          47.99        0.00
 INTERNAL REVENUE SERVICE      Priority       1,000.00         340.74           340.74        340.74         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         274.00        274.43           274.43        106.52         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         637.00        637.84           637.84        268.10         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      3,233.00       3,233.77         3,233.77      1,359.28         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         377.00        412.83           412.83        160.24         0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           0.00      5,219.76         5,219.76      2,194.06         0.00
 PORANIA LLC                   Unsecured            NA           0.00             0.00           0.00        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      2,188.00       2,188.35         2,188.35        919.85         0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         483.00        483.09           483.09        203.06         0.00
 CREDIT COLLECTIONS SVC/PROGRE Unsecured         343.00           NA               NA            0.00        0.00
 DISH NETWORK                  Unsecured         175.00           NA               NA            0.00        0.00
 DUPAGE MEDICAL GROUP          Unsecured         406.00           NA               NA            0.00        0.00
 DUPAGE PSYCHOLOGICAL ASSOC LT Unsecured         140.00           NA               NA            0.00        0.00
 EDWARD HEALTH VENTURES        Unsecured          80.00           NA               NA            0.00        0.00
 EDWARDS HOSPITAL              Unsecured         490.00           NA               NA            0.00        0.00
 HANGER ORTHOPEDIC GROUP INC   Unsecured          28.00           NA               NA            0.00        0.00
 IC SYSTEM                     Unsecured         289.00           NA               NA            0.00        0.00
 JUNIPER CARD SERVICES         Unsecured         194.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-30353       Doc 56      Filed 03/29/19    Entered 03/29/19 11:00:42              Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal       Int.
 Name                               Class   Scheduled      Asserted      Allowed        Paid          Paid
 ATG CREDIT/NAPERVILLE RADIOLOG Unsecured          12.00           NA           NA            0.00        0.00
 BARCLAYS BANK DELAWARE         Unsecured         193.00           NA           NA            0.00        0.00
 SIGMA HEALTH                   Unsecured          62.00           NA           NA            0.00        0.00
 CHASE CARD                     Unsecured      1,290.00            NA           NA            0.00        0.00
 SYNCHRONY BANK                 Unsecured         242.00           NA           NA            0.00        0.00
 LABCORP                        Unsecured          26.00           NA           NA            0.00        0.00
 NAPERVILLE PUBLIC LIBRARY      Unsecured          12.00           NA           NA            0.00        0.00
 NAPERVILLE RADIOGIST           Unsecured         465.13           NA           NA            0.00        0.00
 NATIONWIDE CREDIT/DUPAGE MEDI Unsecured           30.00           NA           NA            0.00        0.00
 PAYPAL CREDIT SERVICES         Unsecured         335.00           NA           NA            0.00        0.00
 PAYPAL SMART                   Unsecured         250.00           NA           NA            0.00        0.00
 PROGRESSIVE UNIVERSAL INSURAN Unsecured          343.00           NA           NA            0.00        0.00
 RECEIVABLES PERFORMANCE/DISH Unsecured           174.00           NA           NA            0.00        0.00
 SCOTTS LAWN SERVICE            Unsecured         112.00           NA           NA            0.00        0.00
 THOMAS WEIGEL MD SC            Unsecured         215.00           NA           NA            0.00        0.00
 UNION PLUS CREDIT CARD         Unsecured      5,219.76            NA           NA            0.00        0.00
 TD BANK USA NA                 Unsecured      1,061.00       1,061.59     1,061.59        446.23         0.00
 TINA HARING                    Priority            0.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal               Interest
                                                           Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                 $0.00
       Mortgage Arrearage                                   $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                         $31,295.84         $26,235.86             $2,504.97
       All Other Secured                                    $0.00              $0.00                 $0.00
 TOTAL SECURED:                                        $31,295.84         $26,235.86             $2,504.97

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                 $0.00
        Domestic Support Ongoing                             $0.00              $0.00                 $0.00
        All Other Priority                                 $340.74            $340.74                 $0.00
 TOTAL PRIORITY:                                           $340.74            $340.74                 $0.00

 GENERAL UNSECURED PAYMENTS:                           $19,224.89           $8,012.09                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-30353        Doc 56      Filed 03/29/19     Entered 03/29/19 11:00:42            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $6,616.31
         Disbursements to Creditors                            $37,093.66

 TOTAL DISBURSEMENTS :                                                                     $43,709.97


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/29/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
